Exhibit 10.1













SERIES A CONVERTIBLE PREFERRED

STOCK PURCHASE AGREEMENT



Dated as of May 27, 2009


by and among


EVOLUTION RESOURCES, INC.


and


THE PURCHASERS LISTED ON EXHIBIT A





--------------------------------------------------------------------------------

Page

ARTICLE I. PURCHASE AND SALE OF SERIES A PREFERRED STOCK

1

Section 1.01

Purchase and Sale of Series A Preferred Stock

1

Section 1.02

Purchase Price and Closing

1

Section 1.03

Conversion Shares

2

ARTICLE II. REPRESENTATIONS AND WARRANTIES

2

Section 2.01

Representations and Warranties of the Company

2

Section 2.02

Representations and Warranties of the Purchaser

11

ARTICLE III. COVENANTS

13

Section 3.01

Securities Compliance

13

Section 3.02

Registration and Listing

13

Section 3.03

Inspection Rights

13

Section 3.04

Compliance with Laws

14

Section 3.05

Keeping of Records and Books of Account

14

Section 3.06

Other Agreements

14

Section 3.07

Use of Proceeds

14

Section 3.08

Reporting Status

14

Section 3.09

Disclosure of Material Information

14

Section 3.10

Pledge of Securities

14

Section 3.11

Amendments

15

Section 3.12

Distributions

15

Section 3.13

Reservation of Shares

15

Section 3.14

Transfer Agent Instructions

15

Section 3.15

Disposition of Assets

16

Section 3.16

Restrictions on Certain Issuances of Securities

16

Section 3.17

Status of Dividends

16

Section 3.18

Subsequent Financings

17

ARTICLE IV. PIGGY-BACK REGISTRATION RIGHTS

18

Section 4.01

Registration Rights

18

Section 4.02

Obligations of the Company

18

Section 4.03

Obligations of the Purchaser

19

ARTICLE V. CONDITIONS

19

Section 5.01

Conditions Precedent to the Obligation of the Company to Close and to Sell the
Securities  19

Section 5.02

Conditions Precedent to the Obligation of the Purchaser to Close and to Purchase
the Securities  20





i




--------------------------------------------------------------------------------

ARTICLE VI. CERTIFICATE LEGEND

26

Section 6.01

Legend

26

ARTICLE VII. INDEMNIFICATION

27

Section 7.01

General Indemnity

27

Section 7.02

Indemnification Procedure

27

ARTICLE VIII. MISCELLANEOUS

28

Section 8.01

Fees and Expenses

28

Section 8.02

Specific Performance; Consent to Jurisdiction; Venue.

28

Section 8.03

Entire Agreement; Amendment

29

Section 8.04

Notices

29

Section 8.05

Waivers

30

Section 8.06

Headings

30

Section 8.07

Successors and Assigns

30

Section 8.08

No Third Party Beneficiaries

30

Section 8.09

Governing Law

31

Section 8.10

Survival

31

Section 8.11

Counterparts

31

Section 8.12

Publicity

31

Section 8.13

Severability

31

Section 8.14

Further Assurances

31











- ii -




--------------------------------------------------------------------------------

SERIES A CONVERTIBLE PREFERRED
STOCK PURCHASE AGREEMENT

This SERIES A CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT (this “Agreement”),
dated as of May [  ], 2009, is made by and among Evolution Resources, Inc., a
Nevada corporation (the “Company”), and each of the purchasers of the Company’s
Series A Convertible Preferred Stock whose names are set forth on Exhibit A
attached hereto (each a “Purchaser” and collectively, the “Purchasers”).

The parties hereto agree as follows:

Article I.

PURCHASE AND SALE OF SERIES A PREFERRED STOCK

Section 1.01

Purchase and Sale of Series A Preferred Stock

Section 1.2

.  Upon the following terms and conditions, the Company shall issue and sell to
the Purchasers, and the Purchasers shall purchase from the Company, up to twenty
two thousand five hundred (22,500) shares of the Company’s Series A Convertible
Preferred Stock (the “Series A Shares”), par value $0.001 per share, convertible
into shares of the Company’s common stock, par value $0.001 per share (the
“Common Stock”).  The designation, rights, preferences and other terms and
provisions of the Series A Convertible Preferred Stock are set forth in the
Certificate of Designations, Preferences and Rights of the Series A Convertible
Preferred Stock of Evolution Resources, Inc. attached hereto as Exhibit B (the
“Certificate of Designation”).  The Company and the Purchasers are executing and
delivering this Agreement in accordance with and in reliance upon the exemption
from securities registration afforded by Section 4(2) of the U.S. Securities Act
of 1933, as amended, and the rules and regulations promulgated thereunder (the
“Securities Act”), including Regulation D (“Regulation D”), and/or upon such
other exemption from the registration requirements of the Securities Act as may
be available with respect to any or all of the investments to be made hereunder.

Section 1.02

Purchase Price and Closing

Section 1.4

.  Subject to the terms and conditions hereof, the Company agrees to issue and
sell to the Purchasers and, in consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
the Purchasers, severally but not jointly, agree to purchase up to twenty two
thousand five hundred (22,500) Series A Shares at a purchase price of ten
dollars ($10) per share, for an aggregate purchase price of two hundred twenty
five thousand dollars ($225,000) (the “Purchase Price”), of which (i) one
hundred twenty thousand dollars ($120,000) shall be transmitted to the Company
for the acquisition of 12,000 Series A Shares (the “First Closing”) within four
(4) business days following the satisfaction of the conditions set forth in
Sections 5.01 and 5.02 (the “First Closing Date”); (ii) fifty five thousand
dollars ($55,000) shall be transmitted to the Company for the acquisition of
5,500 Series A Shares (the “Second Closing”) within four (4) business days
following the satisfaction of the conditions set forth in Sections 5.01 and 5.03
(the “Second Closing”) and (iii) fifty thousand dollars ($50,000) shall be
transmitted to the Company for the acquisition of 5,000 Series A Shares (the
“Third Closing” and together with the First Closing and the Second Closing, the
“Closings”)) within four (4) business days following the satisfaction of the
conditions set forth in Sections 5.01 and 5.04 (the “Third Closing Date” and











--------------------------------------------------------------------------------

together with the First Closing Date and the Second Closing Date, the “Closing
Dates”). The Closings shall occur on their respective Closing Dates at the
offices of Haynes and Boone, LLP, 1221 Avenue of the Americas, 26th Floor, New
York, New York 10020 (or such other place as is mutually agreed to by the
Company and the Purchasers). Subject to the terms and conditions of this
Agreement, at each Closing the Company shall deliver or cause to be delivered to
the Purchasers the number of Series A Shares set forth in Exhibit A hereto, and
any other documents required to be delivered pursuant to this Agreement, and the
Purchasers shall deliver the pro rata portion of the Purchase Price set forth in
Exhibit A hereto for such Closing by wire transfer to the Company.

Section 1.03

Conversion Shares

Section 1.6

.  The Company has authorized and has reserved and covenants to continue to
reserve, free of preemptive rights and other similar contractual rights of
stockholders, a number of its authorized but unissued shares of Common Stock
equal to one hundred percent (100%) of the aggregate number of shares of Common
Stock to effect the conversion of the Series A Shares as of each Closing Date.
 Any shares of Common Stock issuable upon conversion of the Series A Shares are
herein referred to as the “Conversion Shares”.  The Series A Shares and the
Conversion Shares are sometimes collectively referred to herein as the
“Securities”.

ARTICLE II.

REPRESENTATIONS AND WARRANTIES

Section 2.01

 Representations and Warranties of the Company

.  The Company hereby represents and warrants to the Purchasers, as of the date
hereof and the applicable Closing Date (except as set forth on the Schedule of
Exceptions attached hereto with each numbered Schedule corresponding to the
section number herein), as follows:

(a)

Organization, Good Standing and Power.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted.
 The Company does not have any Subsidiaries (as defined in Section 2.01(g)) or
own securities of any kind in any other entity except as set forth on Schedule
2.01(g) hereto.  The Company and each such Subsidiary are duly qualified as
foreign entities to do business and are in good standing in every jurisdiction
in which the nature of the business conducted or property owned by them makes
such qualification necessary except for any jurisdiction(s) (alone or in the
aggregate) in which the failure to be so qualified will not have a Material
Adverse Effect.  For the purposes of this Agreement, “Material Adverse Effect”
means any material adverse effect on the business, operations, properties,
prospects, or financial condition of the Company and its Subsidiaries, taken as
a whole, and/or any condition, circumstance, or situation that would prohibit or
otherwise materially interfere with the ability of the Company to perform any of
its obligations under this Agreement in any material respect.

(b)

Authorization; Enforcement.  The Company has the requisite corporate power and
authority to enter into and perform this Agreement and the Certificate of
Designation (together, the “Transaction Documents”), and to issue and sell the
Securities in accordance with the terms hereof.  The execution, delivery and
performance of the Transaction Documents by the





2




--------------------------------------------------------------------------------

Company and the consummation by it of the transactions contemplated thereby have
been duly and validly authorized by all necessary corporate action, and no
further consent or authorization of the Company, its board of directors (the
“Board of Directors”) or stockholders is required.  When executed and delivered
by the Company, each of the Transaction Documents shall constitute a valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application.

(c)

Capitalization.  The authorized capital stock and the issued and outstanding
shares of capital stock of the Company as of the date hereof are set forth on
Schedule 2.01(c) hereto.  All of the outstanding shares of the Common Stock and
any other outstanding security of the Company have been duly and validly
authorized.  Except as set forth in this Agreement or on Schedule 2.01(c)
hereto, no shares of Common Stock or any other security of the Company are
entitled to preemptive rights or registration rights and there are no
outstanding options, warrants, scrip, rights to subscribe to, call or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company.  Furthermore,
except as set forth in this Agreement and as set forth on Schedule 2.01(c)
hereto, there are no contracts, commitments, understandings, or arrangements by
which the Company is or may become bound to issue additional shares of the
capital stock of the Company or options, securities or rights convertible into
shares of capital stock of the Company.  Except as set forth in this Agreement,
or as provided on Schedule 2.01(c) hereto, the Company is not a party to or
bound by any agreement or understanding granting registration or anti-dilution
rights to any person with respect to any of its equity or debt securities.
 Except as set forth on Schedule 2.01(c) hereto, the Company is not a party to,
and it has no knowledge of, any agreement or understanding restricting the
voting or transfer of any shares of the capital stock of the Company.

(d)

Issuance of Securities.  The Series A Shares to be issued at each Closing will
have been duly authorized by all necessary corporate action and the Series A
Shares, when paid for or issued in accordance with the terms hereof, shall be
validly issued and outstanding, fully paid and non-assessable and entitled to
the rights and preferences set forth in the Certificate of Designation.  When
the Conversion Shares are issued in accordance with the terms of the Certificate
of Designation, such shares will be duly authorized by all necessary corporate
action and validly issued and outstanding, fully paid and non-assessable, and
the holders shall be entitled to all rights accorded to a holder of Common
Stock.

(e)

No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company, the performance by the Company of its obligations
under the Certificate of Designation and the consummation by the Company of the
transactions contemplated herein and therein do not and will not (i) violate or
conflict with any provision of the Company’s Articles of Incorporation (the
“Articles”) or Bylaws (the “Bylaws”), each as amended to date, or any
Subsidiary’s comparable charter documents, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, mortgage, deed of trust,
indenture, note, bond, license, lease





3




--------------------------------------------------------------------------------

agreement, instrument or obligation to which the Company or any of its
Subsidiaries is a party or by which the Company or any of its Subsidiaries’
respective properties or assets are bound, or (iii) result in a violation of any
federal, state, local or foreign statute, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations) applicable
to the Company or any of its Subsidiaries or by which any property or asset of
the Company or any of its Subsidiaries are bound or affected, except, with
respect to clause (ii) above, for such conflicts, defaults, terminations,
amendments, acceleration, cancellations and violations as would not,
individually or in the aggregate, have a Material Adverse Effect. Neither the
Company nor any of its Subsidiaries is required under federal, state, foreign or
local law, rule or regulation to obtain any consent, authorization or order of,
or make any filing or registration with, any court or governmental agency in
order for it to execute, deliver or perform any of its obligations under the
Transaction Documents or issue and sell the Securities in accordance with the
terms hereof, other than any filings, consents and approvals which may be
required to be made by the Company under applicable state and federal securities
laws, rules or regulations and the Certificate of Designation or any
registration provisions provided herein.

(f)

Super 8-K, Financial Statements.  The Company’s draft Current Report on Form
8-K, a copy of which is attached hereto as Exhibit C (the “Super 8-K”),
complies, and upon its filing with the Securities and Exchange Commission (the
“Commission”), will comply, in all material respects with the requirements of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
rules and regulations of the Commission promulgated thereunder and other
federal, state and local laws, rules and regulations applicable to the Super
8-K, and the Super 8-K does not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company included
in the Super 8-K comply as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the
Commission or other applicable rules and regulations with respect thereto. Such
financial statements have been prepared in accordance with generally accepted
accounting principles (“GAAP”) applied on a consistent basis during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto or (ii) in the case of unaudited interim statements, to the
extent they may not include footnotes or may be condensed or summary
statements), and fairly present in all material respects the financial position
of the Company and its Subsidiaries as of the dates thereof and the results of
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).

(g)

Subsidiaries. Schedule 2.01(g) hereto sets forth each Subsidiary of the Company,
showing the jurisdiction of its incorporation or organization and showing the
percentage of each person’s ownership of the outstanding stock or other
interests of such Subsidiary.  For the purposes of this Agreement, “Subsidiary”
shall mean any corporation or other entity of which at least a majority of the
securities or other ownership interest having ordinary voting power (absolutely
or contingently) for the election of directors or other persons performing
similar functions are at the time owned directly or indirectly by the Company
and/or any of its other Subsidiaries.  All of the outstanding shares of capital
stock of each Subsidiary have been duly authorized and validly issued, and are
fully paid and nonassessable.  There are no outstanding preemptive, conversion
or other rights, options, warrants or agreements granted or issued by or binding
upon any Subsidiary for the purchase or acquisition of any shares of capital





4




--------------------------------------------------------------------------------

stock of any Subsidiary or any other securities convertible into, exchangeable
for or evidencing the rights to subscribe for any shares of such capital stock.
 Neither the Company nor any Subsidiary is subject to any obligation (contingent
or otherwise) to repurchase or otherwise acquire or retire any shares of the
capital stock of any Subsidiary or any convertible securities, rights, warrants
or options of the type described in the preceding sentence.  Neither the Company
nor any Subsidiary is party to, nor has any knowledge of, any agreement
restricting the voting or transfer of any shares of the capital stock of any
Subsidiary.

(h)

No Material Adverse Change.  Since April 29, 2009, the Company has not
experienced or suffered any Material Adverse Effect.

(i)

No Undisclosed Liabilities.  Except as set forth in the Super 8-K, neither the
Company nor any of its Subsidiaries has incurred any liabilities, obligations,
claims or losses (whether liquidated or unliquidated, secured or unsecured,
absolute, accrued, contingent or otherwise) other than those incurred in the
ordinary course of the Company’s or its Subsidiaries respective businesses or
which, individually or in the aggregate, are not reasonably likely to have a
Material Adverse Effect.

(j)

No Undisclosed Events or Circumstances.  Since April 29, 2009, no event or
circumstance has occurred or exists with respect to the Company or its
Subsidiaries or their respective businesses, properties, prospects, operations
or financial condition, which, under applicable law, rule or regulation,
requires public disclosure or announcement by the Company but which has not been
so publicly announced or disclosed.

(k)

Indebtedness.  Schedule 2.01(k) hereto sets forth as of the date hereof all
outstanding secured and unsecured Indebtedness of the Company and its
Subsidiaries, or for which the Company or any Subsidiary has commitments.  For
the purposes of this Agreement, “Indebtedness” shall mean (a) any liabilities
for borrowed money or amounts owed in excess of $5,000 (other than trade
accounts payable incurred in the ordinary course of business), (b) all
guaranties, endorsements and other contingent obligations in respect of
Indebtedness of others, whether or not the same are or should be reflected in
the Company’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (c) the present value of
any lease payments in excess of $5,000 due under leases required to be
capitalized in accordance with GAAP.  Neither the Company nor any Subsidiary is
in default with respect to any Indebtedness.

(l)

Title to Assets.  Each of the Company and the Subsidiaries has good and valid
title to all of its real and personal property reflected in the Super 8-K, free
and clear of any mortgages, pledges, charges, liens, security interests or other
encumbrances, except for those that, individually or in the aggregate, do not
cause a Material Adverse Effect.  Any leases of the Company and each of its
Subsidiaries are valid and subsisting and in full force and effect.

(m)

Actions Pending.  There is no action, suit, claim, investigation, arbitration,
alternate dispute resolution proceeding or other proceeding pending or, to the
knowledge of the Company, threatened against the Company or any Subsidiary which
questions the validity of this Agreement or any of the other Transaction
Documents or any of the transactions contemplated hereby or thereby or any
action taken or to be taken pursuant hereto or thereto.  There is no





5




--------------------------------------------------------------------------------

action, suit, claim, investigation, arbitration, alternate dispute resolution
proceeding or other proceeding pending or, to the knowledge of the Company,
threatened against or involving the Company, any Subsidiary or any of their
respective properties or assets, which individually or in the aggregate, would
reasonably be expected, if adversely determined, to have a Material Adverse
Effect.  There are no outstanding orders, judgments, injunctions, awards or
decrees of any court, arbitrator or governmental or regulatory body against the
Company or any Subsidiary or any officers or directors of the Company or any
Subsidiary in their capacities as such, which individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

(n)

Compliance with Law.  The business of the Company and the Subsidiaries has been
and is presently being conducted in accordance with all applicable federal,
state and local governmental laws, rules, regulations and ordinances, except for
any noncompliance therewith that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.  The Company and each
of its Subsidiaries have all franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals necessary for the
conduct of its business as now being conducted by it except to the extent that
the failure to possess such franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

(o)

Taxes.  The Company and each of the Subsidiaries has accurately prepared and
filed all federal, state and other tax returns required by law to be filed by
it, has paid or made provisions for the payment of all taxes shown to be due and
all additional assessments, and adequate provisions have been and are reflected
in the financial statements of the Company and the Subsidiaries for all current
taxes and other charges to which the Company or any Subsidiary are subject and
which are not currently due and payable.  None of the federal income tax returns
of the Company or any Subsidiary have been audited by the Internal Revenue
Service.  The Company has no knowledge of any additional assessments,
adjustments or contingent tax liability (whether federal or state) of any nature
whatsoever, whether pending or threatened against the Company or any Subsidiary
for any period, nor of any basis for any such assessment, adjustment or
contingency.

(p)

Certain Fees.  The Company has not employed any broker or finder or incurred any
liability for any brokerage or investment banking fees, commissions, finders’
structuring fees, financial advisory fees or other similar fees in connection
with the Transaction Documents.

(q)

Disclosure.  Except for the transactions contemplated by this Agreement, the
Company confirms that neither it nor any other person acting on its behalf has
provided any of the Purchasers or their agents or counsel with any information
that constitutes or might constitute material, nonpublic information.  To the
best of the Company’s knowledge, neither this Agreement or the Schedules hereto
nor any other documents, certificates or instruments furnished to the Purchasers
by or on behalf of the Company or any Subsidiary in connection with the
transactions contemplated by this Agreement contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made herein or therein, in the light of the circumstances under which
they were made herein or therein, not misleading.





6




--------------------------------------------------------------------------------

(r)

Operation of Business.  The Company and each of the Subsidiaries owns or
possesses the rights to all patents, trademarks, domain names (whether or not
registered) and any patentable improvements or copyrightable derivative works
thereof, websites and intellectual property rights relating thereto, service
marks, trade names, copyrights, licenses and authorizations which are necessary
for the conduct of its business as now conducted or contemplated without any
conflict with the rights of others.

(s)

Environmental Compliance.  To the best knowledge of the Company, the Company and
each of its Subsidiaries have obtained all material approvals, authorization,
certificates, consents, licenses, orders and permits or other similar
authorizations of all governmental authorities, or from any other person, that
are required under any  Environmental Laws. “Environmental Laws” shall mean all
applicable laws relating to the protection of the environment, including,
without limitation, all requirements pertaining to reporting, licensing,
permitting, controlling, investigating or remediating emissions, discharges,
releases or threatened releases of hazardous substances, chemical substances,
pollutants, contaminants or toxic substances, materials or wastes, whether
solid, liquid or gaseous in nature, into the air, surface water, groundwater or
land, or relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of hazardous substances, chemical
substances, pollutants, contaminants or toxic substances, material or wastes,
whether solid, liquid or gaseous in nature.  To the best of the Company’s
knowledge, the Company has all necessary governmental approvals required under
all Environmental Laws as necessary for the Company’s business or the business
of any of its Subsidiaries.  To the best of the Company’s knowledge, the Company
and each of its Subsidiaries are also in compliance with all other limitations,
restrictions, conditions, standards, requirements, schedules and timetables
required or imposed under all Environmental Laws.  Except for such instances as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, there are no past or present events, conditions,
circumstances, incidents, actions or omissions relating to or in any way
affecting the Company or its Subsidiaries that violate or may reasonably be
expected to violate any Environmental Law after any Closing Date or that may
give rise to any environmental liability, or otherwise form the basis of any
claim, action, demand, suit, proceeding, hearing, study or investigation (i)
under any Environmental Law, or (ii) based on or related to the manufacture,
processing, distribution, use, treatment, storage (including without limitation
underground storage tanks), disposal, transport or handling, or the emission,
discharge, release or threatened release of any hazardous substance.

(t)

Books and Records; Internal Accounting Controls.  The records and documents of
the Company and its Subsidiaries accurately reflect in all material respects the
information relating to the business of the Company and the Subsidiaries, the
location and collection of their assets, and the nature of all transactions
giving rise to the obligations or accounts receivable of the Company or any
Subsidiary.  The Company and each of its Subsidiaries maintain a system of
internal accounting controls sufficient, in the judgment of the Company’s
management, to provide reasonable assurance that (i) transactions are executed
in accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded





7




--------------------------------------------------------------------------------

accountability for assets is compared with the existing assets at reasonable
intervals and appropriate actions are taken with respect to any differences.

(u)

Material Agreements.  Except as set forth on Schedule 2.01(u) hereto and except
for the Transaction Documents (with respect to clause (i) of this Section
2.01(u) only) or as would not be reasonably likely to have a Material Adverse
Effect, (i) the Company and each of its Subsidiaries have performed all
obligations required to be performed by them to date under any written or oral
contract, instrument, agreement, commitment, obligation, plan or arrangement,
filed or required to be filed with the Commission (the “Material Agreements”),
(ii) neither the Company nor any of its Subsidiaries has received any notice of
default under any Material Agreement and (iii) to the best of the Company’s
knowledge, neither the Company nor any of its Subsidiaries is in default under
any Material Agreement now in effect.

(v)

Transactions with Affiliates. There are no loans, leases, agreements, contracts,
royalty agreements, management contracts or arrangements or other continuing
transactions between (i) the Company, any Subsidiary or any of their respective
customers or suppliers on the one hand, and (ii) on the other hand, any officer,
employee, consultant or director of the Company, or any of its Subsidiaries, or
any person owning at least 5% of the outstanding capital stock of the Company or
any Subsidiary or any member of the immediate family of such officer, employee,
consultant, director or stockholder or any corporation or other entity
controlled by such officer, employee, consultant, director or stockholder, or a
member of the immediate family of such officer, employee, consultant, director
or stockholder which, in each case, is required to be disclosed in any report,
schedule, form, statement and other documents required to be filed by the
Company with the Commission pursuant to the reporting requirements of the
Exchange Act (all of the foregoing including filings incorporated by reference
therein being referred to herein as the “Commission Documents”) that is not so
disclosed in the Commission Documents.

(w)

Securities Act of 1933.  Based in material part upon the representations herein
of the Purchasers, the Company has complied and will comply with all applicable
federal and state securities laws in connection with the offer, issuance and
sale of the Securities hereunder.  Neither the Company nor anyone acting on its
behalf, directly or indirectly, has or will sell, offer to sell or solicit
offers to buy any of the Securities or similar securities to, or solicit offers
with respect thereto from, or enter into any negotiations relating thereto with,
any person, or has taken or will take any action so as to bring the issuance and
sale of any of the Securities under the registration provisions of the
Securities Act and applicable state securities laws, and neither the Company nor
any of its affiliates, nor any person acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D under the Securities Act) in connection with the offer or sale
of any of the Securities.

(x)

Governmental Approvals.  Except for the filing of any notice prior or subsequent
to a Closing Date that may be required under applicable state and/or federal
securities laws (which if required, shall be filed on a timely basis), including
the filing of a Form D, the filing of a registration statement pursuant to
Article IV of this Agreement, the filing of a Form 8-K, and the filing of the
Certificate of Designation with the Secretary of State for the State of Nevada,
no authorization, consent, approval, license, exemption of, filing or
registration with any





8




--------------------------------------------------------------------------------

court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, is or will be necessary for, or in
connection with, the execution or delivery of the Securities, or for the
performance by the Company of its obligations under the Transaction Documents.

(y)

Employees.  Neither the Company nor any Subsidiary has any collective bargaining
arrangements or agreements covering any of its employees.  Neither the Company
nor any Subsidiary has any employment contract, agreement regarding proprietary
information, non-competition agreement, non-solicitation agreement,
confidentiality agreement, or any other similar contract or restrictive
covenant, relating to the right of any officer, employee or consultant to be
employed or engaged by the Company or such Subsidiary required to be disclosed
in the Commission Documents that is not so disclosed. No officer, consultant or
key employee of the Company or any Subsidiary whose termination, either
individually or in the aggregate, would be reasonably likely to have a Material
Adverse Effect, has terminated or, to the knowledge of the Company, has any
present intention of terminating his or her employment or engagement with the
Company or any Subsidiary.

(z)

Absence of Certain Developments.  Except as set forth in the Super 8-K, since
April 29, 2009, neither the Company nor any Subsidiary has:

(i)

issued any stock, bonds or other corporate securities or any right, options or
warrants with respect thereto;

(ii)

borrowed any amount in excess of $5,000 or incurred or become subject to any
other liabilities in excess of $5,000 (absolute or contingent) except current
liabilities incurred in the ordinary course of business which are comparable in
nature and amount to the current liabilities incurred in the ordinary course of
business during the comparable portion of its prior fiscal year, as adjusted to
reflect the current nature and volume of the business of the Company and its
Subsidiaries;

(iii)

discharged or satisfied any lien or encumbrance in excess of $5,000 or paid any
obligation or liability (absolute or contingent) in excess of $5,000, other than
current liabilities paid in the ordinary course of business;

(iv)

declared or made any payment or distribution of cash or other property to
stockholders with respect to its stock, or purchased or redeemed, or made any
agreements so to purchase or redeem, any shares of its capital stock, in each
case in excess of $5,000 individually or $10,000 in the aggregate;

(v)

sold, assigned or transferred any other tangible assets, or canceled any debts
or claims, in each case in excess of $5,000, except in the ordinary course of
business;

(vi)

sold, assigned or transferred any patent rights, trademarks, trade names,
copyrights, trade secrets or other intangible assets or intellectual property
rights in excess of $5,000, or disclosed any proprietary confidential
information to any person except to customers in the ordinary course of business
or to the Purchasers’ or their representatives;





9




--------------------------------------------------------------------------------

(vii)

suffered any material losses or waived any rights of material value, whether or
not in the ordinary course of business, or suffered the loss of any material
amount of prospective business;

(viii)

made any changes in employee compensation except in the ordinary course of
business and consistent with past practices;

(ix)

made capital expenditures or commitments therefor that aggregate in excess of
$5,000;

(x)

entered into any material transaction, whether or not in the ordinary course of
business;

(xi)

made charitable contributions or pledges in excess of $1,000;

(xii)

suffered any material damage, destruction or casualty loss, whether or not
covered by insurance;

(xiii)

experienced any material problems with labor or management in connection with
the terms and conditions of their employment; or

(xiv)

entered into an agreement, written or otherwise, to take any of the foregoing
actions.

(aa)

ERISA.  No liability to the Pension Benefit Guaranty Corporation has been
incurred with respect to any Plan by the Company or any of its Subsidiaries
which is or would be materially adverse to the Company and its Subsidiaries.
 The execution and delivery of this Agreement and the issuance and sale of the
Securities will not involve any transaction which is subject to the prohibitions
of Section 406 of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”) or in connection with which a tax could be imposed pursuant to
Section 4975 of the Internal Revenue Code of 1986, as amended (the “Code”),
provided that, if any of the Purchasers, or any person or entity that owns a
beneficial interest in any of the Purchasers, is an “employee pension benefit
plan” (within the meaning of Section 3(2) of ERISA) with respect to which the
Company is a “party in interest” (within the meaning of Section 3(14) of ERISA),
the requirements of Sections 407(d)(5) and 408(e) of ERISA, if applicable, are
met.  As used in this Section 2.01(aa), the term “Plan” shall mean an “employee
pension benefit plan” (as defined in Section 3 of ERISA) which is or has been
established or maintained, or to which contributions are or have been made, by
the Company or any Subsidiary or by any trade or business, whether or not
incorporated, which, together with the Company or any Subsidiary, is under
common control, as described in Section 414(b) or (c) of the Code.

(bb)

No Integrated Offering.  Neither the Company, nor any of its affiliates, nor any
person acting on its or their behalf, has directly or indirectly made any offers
or sales of any security or solicited any offers to buy any security under
circumstances that would cause the offering of the Securities pursuant to this
Agreement to be integrated with prior offerings by the Company for purposes of
the Securities Act which would prevent the Company from selling the Securities
pursuant to Regulation D and Rule 506 thereof under the Securities Act, nor will
the Company or any of its affiliates or subsidiaries take any action or steps
that would cause the





10




--------------------------------------------------------------------------------

offering of the Securities to be integrated with other offerings.  The Company
does not have any registration statement pending before the Commission or
currently under the Commission’s review.

(cc)

Sarbanes-Oxley Act.  The Company is in compliance with the applicable provisions
of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), and the rules and
regulations promulgated thereunder, that are effective and intends to comply
with other applicable provisions of the Sarbanes-Oxley Act, and the rules and
regulations promulgated thereunder, upon the effectiveness of such provisions.

(dd)

Dilutive Effect.  The Company understands and acknowledges that its obligation
to issue Conversion Shares upon conversion of the Series A Shares in accordance
with this Agreement and the Certificate of Designation is absolute and
unconditional regardless of the dilutive effect that such issuance may have on
the ownership interest of other stockholders of the Company.

Section 2.02

Representations and Warranties of the Purchasers.  Each of the Purchasers hereby
represents and warrants to the Company with respect solely to itself and not
with respect to any other Purchaser as follows as of the date hereof and as of a
Closing Date:

(a)

Organization and Standing of the Purchaser.  If the Purchaser is an entity, such
Purchaser is a corporation, limited liability company or partnership duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization.

(b)

Authorization and Power.  Each Purchaser has the requisite power and authority
to enter into and perform the Transaction Documents to which it is a party and
to purchase the Securities being sold to it hereunder.  The execution, delivery
and performance of the Transaction Documents by each Purchaser to which it is a
party and the consummation by it of the transactions contemplated hereby have
been duly authorized by all necessary corporate or partnership action, and no
further consent or authorization of such Purchaser or its board of directors,
managers, stockholders, or partners, as the case may be, is required.  When
executed and delivered by the Purchasers, the applicable Transaction Documents
to which it is a party shall constitute valid and binding obligations of each
Purchaser enforceable against such Purchaser in accordance with their terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application.

(c)

No Conflict.  The execution, delivery and performance of the Transaction
Documents by each Purchaser to which it is a party and the consummation by such
Purchaser of the transactions contemplated thereby and hereby do not and will
not (i) violate any provision of such Purchaser’s charter or organizational
documents, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation to which such Purchaser is a party or by
which such Purchaser’s respective properties or assets





11




--------------------------------------------------------------------------------

are bound, or (iii) result in a violation of any federal, state, local or
foreign statute, rule, regulation, order, judgment or decree (including federal
and state securities laws and regulations) applicable to such Purchaser or by
which any property or asset of such Purchaser are bound or affected, except, for
such conflicts, defaults, terminations, amendments, acceleration, cancellations
and violations as would not, individually or in the aggregate, materially and
adversely affect such Purchaser’s ability to perform its obligations under the
Transaction Documents.

(d)

Acquisition for Investment.  Each Purchaser is purchasing the Securities solely
for its own account and not with a view to or for sale in connection with
distribution.  Each Purchaser does not have a present intention to sell any of
the Securities, nor a present arrangement (whether or not legally binding) or
intention to effect any distribution of any of the Securities to or through any
person or entity; provided, however, that by making the representations herein,
such Purchaser does not agree to hold the Securities for any minimum or other
specific term and reserves the right to dispose of the Securities at any time in
accordance with federal and state securities laws applicable to such
disposition. Each Purchaser acknowledges that it (i) has such knowledge and
experience in financial and business matters such that Purchaser is capable of
evaluating the merits and risks of such Purchaser’s investment in the Company,
(ii) is able to bear the financial risks associated with an investment in the
Securities and (iii) has been given full access to such records of the Company
and the Subsidiaries and to the officers of the Company and the Subsidiaries as
it has deemed necessary or appropriate to conduct its due diligence
investigation.

(e)

Rule 144.  Each Purchaser understands that the Securities must be held
indefinitely unless such Securities are registered under the Securities Act or
an exemption from registration is available. Each Purchaser acknowledges that
such person is familiar with Rule 144 of the rules and regulations of the
Commission, as amended, promulgated pursuant to the Securities Act (“Rule 144”),
and that such person has been advised that Rule 144 permits resales only under
certain circumstances.  Each Purchaser understands that to the extent that Rule
144 is not available, it will be unable to sell any Securities without either
registration under the Securities Act or the existence of another exemption from
such registration requirement.

(f)

General.  Each Purchaser understands that the Securities are being offered and
sold in reliance on a transactional exemption from the registration requirements
of federal and state securities laws and the Company is relying upon the truth
and accuracy of the representations, warranties, agreements, acknowledgments and
understandings of such Purchaser set forth herein in order to determine the
applicability of such exemptions and the suitability of such Purchaser to
acquire the Securities.  Each Purchaser understands that no United States
federal or state agency or any government or governmental agency has passed upon
or made any recommendation or endorsement of the Securities.

(g)

No General Solicitation.  Each Purchaser acknowledges that the Securities were
not offered to such Purchaser by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which such
Purchaser was invited by any of the foregoing means of communications.  Each
Purchaser, in





12




--------------------------------------------------------------------------------

making the decision to purchase the Securities, has relied upon independent
investigation made by it and has not relied on any information or
representations made by third parties.

(h)

Accredited Investor.  Each Purchaser is an “accredited investor” (as defined in
Rule 501 of Regulation D), and such Purchaser has such experience in business
and financial matters that it is capable of evaluating the merits and risks of
an investment in the Securities.  Such Purchaser is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act and such
Purchaser is not a broker-dealer.  Each Purchaser acknowledges that an
investment in the Securities is speculative and involves a high degree of risk.

ARTICLE III.

COVENANTS

The Company covenants with the Purchasers as follows, which covenants are for
the benefit of the Purchasers and their respective permitted assignees:

Section 3.01

Securities Compliance

.  The Company shall notify the Commission in accordance with its rules and
regulations, of the transactions contemplated by any of the Transaction
Documents, including filing a Form 8-K disclosing the transaction and filing a
Form D with respect to the Securities as required under Regulation D, and shall
take all other necessary action and proceedings as may be required and permitted
by applicable law, rule and regulation, for the legal and valid issuance of the
Securities to the Purchaser or subsequent holders.

Section 3.02

Registration and Listing

.  Promptly following the First Closing, the Company shall cause its Common
Stock to become registered under Sections 12(b) or 12(g) of the Exchange Act.
The Company shall comply in all respects with its reporting and filing
obligations under the Exchange Act, and shall not take any action or file any
document (whether or not permitted by the Securities Act or the rules
promulgated thereunder) to terminate or suspend the registration of its Common
Stock under Sections 12(b) or 12(g) of the Exchange Act or to terminate or
suspend its reporting and filing obligations under the Exchange Act or
Securities Act, except as permitted herein.  The Company will take all action
necessary to continue the listing or trading of its Common Stock on the OTC
Bulletin Board or other exchange or market on which the Common Stock is trading.
 Subject to the terms of the Transaction Documents, the Company further
covenants that it will take such further action as the Purchasers may reasonably
request, all to the extent required from time to time to enable the Purchasers
to sell the Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 promulgated under the
Securities Act.  Upon the request of the Purchasers, the Company shall deliver
to the Purchasers a written certification of a duly authorized officer as to
whether it has complied with such requirements.

Section 3.03

Inspection Rights

.  Provided same would not be in violation of Regulation FD, the Company shall
permit, during normal business hours and upon reasonable request and reasonable
notice, each Purchaser or any employees, agents or representatives thereof, so
long as such Purchaser shall be obligated hereunder to purchase the Series A
Shares or shall beneficially own any Conversion Shares, for purposes reasonably
related to such Purchaser’s interests as a





13




--------------------------------------------------------------------------------

stockholder, to examine the publicly available, non-confidential records and
books of account of, and visit and inspect the properties, assets, operations
and business of the Company and any Subsidiary, and to discuss the publicly
available, non-confidential affairs, finances and accounts of the Company and
any Subsidiary with any of its officers, consultants, directors, and key
employees.

Section 3.04

Compliance with Laws

.  The Company shall comply, and cause each Subsidiary to comply, with all
applicable laws, rules, regulations and orders, noncompliance with which would
be reasonably likely to have a Material Adverse Effect.

Section 3.05

Keeping of Records and Books of Account

.  The Company shall keep and cause each Subsidiary to keep adequate records and
books of account, in which complete entries will be made in accordance with GAAP
consistently applied, reflecting all financial transactions of the Company and
its Subsidiaries, and in which, for each fiscal year, all proper reserves for
depreciation, depletion, obsolescence, amortization, taxes, bad debts and other
purposes in connection with its business shall be made.

Section 3.06

Other Agreements

.  The Company shall not enter into any agreement in which the terms of such
agreement would restrict or impair the right or ability to perform of the
Company or any Subsidiary under any Transaction Document.

Section 3.07

Use of Proceeds

.  The Company shall use the net proceeds from the sale of the Series A Shares
hereunder for working capital purposes and shall not use such proceeds for the
satisfaction of any portion of the Company’s debt (other than payment of trade
payables in the ordinary course of the Company’s business and prior practices),
or to redeem any Common Stock or securities of the Company or its Subsidiaries
that would entitle the holder thereof to acquire Common Stock or to settle any
outstanding litigation.

Section 3.08

Reporting Status

.  So long as a Purchaser beneficially owns any of the Securities, the Company
shall timely file all reports required to be filed with the Commission pursuant
to the Exchange Act, and the Company shall not terminate its status as an issuer
required to file reports under the Exchange Act even if the Exchange Act or the
rules and regulations thereunder would permit such termination.

Section 3.09

Disclosure of Material Information

.  The Company covenants and agrees that neither it nor any other person acting
on its behalf has provided or will provide any Purchaser or its agents or
counsel with any information that the Company believes constitutes material
non-public information, unless prior thereto such Purchaser shall have executed
a written agreement regarding the confidentiality and use of such information.
 The Company understands and confirms that each Purchaser shall be relying on
the foregoing representations in effecting transactions in securities of the
Company.

Section 3.10

Pledge of Securities

.  The Company acknowledges that the Securities may be pledged by a Purchaser in
connection with a bona fide margin agreement or other loan or financing
arrangement that is secured by the Securities.  The pledge of Securities shall
not be deemed to be a transfer, sale or assignment of the Securities hereunder,
and no Purchaser effecting a pledge of the Securities shall be required to
provide the Company with any notice





14




--------------------------------------------------------------------------------

thereof or otherwise make any delivery to the Company pursuant to this Agreement
or any other Transaction Document; provided that a Purchaser and its pledgee
shall be required to comply with the provisions of Article VI hereof in order to
effect a sale, transfer or assignment of Securities to such pledgee. At the
Purchaser’s expense, the Company hereby agrees to execute and deliver such
documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by a Purchaser.

Section 3.11

Amendments

.  The Company shall not amend or waive any provision of the Articles or Bylaws
of the Company in any way that would adversely affect the liquidation
preferences, dividends rights, conversion rights, voting rights or redemption
rights of the Series A Shares.

Section 3.12

Distributions

.  So long as Series A Shares remain outstanding, the Company agrees that it
shall not (i) declare or pay any dividends or make any distributions to any
holder(s) of Common Stock or (ii) purchase or otherwise acquire for value,
directly or indirectly, any Common Stock or other equity security of the
Company.

Section 3.13

Reservation of Shares

.  So long as any of the Series A Shares remain outstanding, the Company shall
take all action necessary to at all times have authorized and reserved for the
purpose of issuance, one hundred percent (100%) of the aggregate number of
shares of Common Stock needed to provide for the issuance of the Conversion
Shares.

Section 3.14

Transfer Agent Instructions

.  The Company shall issue irrevocable instructions to its transfer agent, and
any subsequent transfer agent, to issue certificates, registered in the name of
the Purchaser or its respective nominee(s), for the Conversion Shares in such
amounts as specified from time to time by the Purchaser to the Company upon
conversion of the Series A Shares in the form of Exhibit D attached hereto (the
“Irrevocable Transfer Agent Instructions”).  Prior to registration of the
Conversion Shares under the Securities Act, all such certificates shall bear the
restrictive legend specified in Section 6.01 of this Agreement.  The Company
warrants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 3.14 will be given by the Company to
its transfer agent and that the Conversion Shares shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement.  If a Purchaser provides the Company with an opinion
of counsel, in a generally acceptable form, to the effect that a public sale,
assignment or transfer of the Conversion Shares may be made without registration
under the Securities Act or the Purchaser provides the Company with reasonable
assurances that the Conversion Shares can be sold pursuant to Rule 144 without
any restriction as to the number of securities acquired as of a particular date
that can then be immediately sold, the Company shall permit the transfer, and,
in the case of the Conversion Shares, promptly instruct its transfer agent to
issue one or more certificates in such name and in such denominations as
specified by such Purchaser and without any restrictive legend.  The Company
acknowledges that a breach by it of its obligations under this Section 3.14 may
cause irreparable harm to the Purchasers by vitiating the intent and purpose of
the transaction contemplated hereby. Accordingly, the Company acknowledges that
the remedy at law for a breach of its obligations under this Section 3.14 will
be inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 3.14, that the Purchasers shall be
entitled, in addition to all other available remedies, to an order and/or
injunction restraining any breach and requiring immediate





15




--------------------------------------------------------------------------------

issuance and transfer, without the necessity of showing economic loss and
without any bond or other security being required.

Section 3.15

Disposition of Assets

.  So long as the Series A Shares remain outstanding, neither the Company nor
any Subsidiary shall sell, transfer or otherwise dispose of any of its
properties, assets and rights including, without limitation, its software and
intellectual property, to any person except for sales of obsolete assets and
sales to customers in the ordinary course of business or with the prior written
consent of the holders of at least two-thirds (2/3rds) of the Series A Shares
then outstanding.

Section 3.16

Restrictions on Certain Issuances of Securities

.  The Company shall not issue any securities that rank pari passu or senior to
the Series A Shares without the prior written consent of at least two-thirds
(2/3rds) of the Series A Shares outstanding at such time.

Section 3.17

Status of Dividends

.  The Company covenants and agrees that (i) in no federal income tax return or
claim for refund of federal income tax or other submission to the Internal
Revenue Service (the “Service”) will the Company treat the Series A Shares other
than as equity capital or the dividends paid thereon other than as dividends
paid on equity capital unless required to do so under the Code, applicable
regulations or published rulings or announcements, and no deduction with respect
to (a) the Series A Shares or (b) any distribution with respect to the Series A
Shares shall operate to jeopardize the availability to the Purchasers of the
dividends received deduction provided by Section 243(a)(1) of the Code or any
successor provision, (ii) in no report to shareholders or to any governmental
body having jurisdiction over the Company or otherwise will it treat the Series
A Shares other than as equity capital or the dividends paid thereon other than
as dividends paid on equity capital unless required to do so by a governmental
body having jurisdiction over the accounts of the Company or by a change in
generally accepted accounting principles required as a result of action by an
authoritative accounting standards setting body, and (iii) it will take no
action which would result in the dividends paid by the Company on the Series A
Shares out of the Company’s current or accumulated earnings and profits being
ineligible for the dividends received deduction provided by Section 243(a)(1) of
the Code.  In the event that the Purchasers have reasonable cause to believe
that dividends paid by the Company on the Series A Shares out of the Company’s
current or accumulated earnings and profits will not be treated as eligible for
the dividends received deduction provided by Section 243(a)(1) of the Code, or
any successor provision, the Company will, at the reasonable request of the
Purchasers of 51% of the outstanding Series A Shares, join with the Purchasers
in the submission to the Service of a request for a ruling that dividends paid
on the Shares will be so eligible for federal income tax purposes, at the
Purchasers’ expense.  In addition, the Company will reasonably cooperate with
the Purchasers (at Purchasers’ expense) in any litigation, appeal or other
proceeding challenging or contesting any ruling, technical advice, finding or
determination that earnings and profits are not eligible for the dividends
received deduction provided by Section 243(a)(1) of the Code, or any successor
provision to the extent that the position to be taken in any such litigation,
appeal, or other proceeding is not contrary to any provision of the Code,
applicable regulations or published rulings or announcements.  Notwithstanding
the foregoing, nothing herein contained shall be deemed to preclude the Company
from claiming a deduction with respect to such dividends if (i) the Code shall
hereafter be amended, or final Treasury regulations thereunder are issued or
modified, to provide that dividends on the Series A Shares or Conversion Shares
should not be treated as dividends for





16




--------------------------------------------------------------------------------

federal income tax purposes or that a deduction with respect to all or a portion
of the dividends on the Shares is allowable for federal income tax purposes, or
(ii) in the absence of such an amendment, issuance or modification and after a
submission of a request for ruling or technical advice, the Service shall issue
a published ruling or advise that dividends on the Shares should not be treated
as dividends for federal income tax purposes.  If the Service specifically
determines that the Series A Shares or the Conversion Shares constitute debt,
the Company may file protective claims for refund.

Section 3.18

Subsequent Financings

.

(a)

So long as any of the Series A Shares remain outstanding, if, at any time after
a Closing Date, the Company enters into any sale, exchange (or other type of
distribution to) with any third party of Common Stock or any debt or equity
securities convertible, exercisable or exchangeable into Common Stock (a
“Subsequent Financing”) on terms more favorable than the terms governing the
Series A Shares, then the Purchasers in their sole discretion may exchange the
Series A Shares, valued at their Liquidation Preference Amount (as defined in
the Certificate of Designation), together with accrued but unpaid dividends
(which dividend payments shall be payable, at the sole option of the Purchasers,
in cash or in the form of the new securities to be issued in the Subsequent
Financing), for the securities issued or to be issued in the Subsequent
Financing.  The Company covenants and agrees to promptly notify in writing the
Purchasers of the terms and conditions of any such proposed Subsequent
Financing.

(b)

For purposes of this Agreement, a Permitted Financing (as defined hereinafter)
shall not be considered a Subsequent Financing.  A “Permitted Financing” shall
mean (i) securities issued (other than for cash) in connection with a merger,
acquisition, or consolidation, (ii) securities issued pursuant to the conversion
or exercise of convertible or exercisable securities issued or outstanding on or
prior to a Closing Date (so long as the convertible or exercisable securities
have not been amended following such Closing Date) or issued pursuant to this
Agreement, (iii) securities issued in connection with strategic partnering
arrangements so long as such issuances are not for the purpose of raising
capital, (iv) Common Stock issued or the issuance or grants of options to
purchase Common Stock pursuant to Company’s stock option plans and employee
stock purchase plans approved by the Board of Directors, so long as such
issuances in the aggregate do not exceed the number of shares of Common Stock
(or options to purchase such number of shares of Common Stock) issuable pursuant
to such plans as they exist on the date hereof and (v) the issuance of Common
Stock upon the exercise or conversion of any securities described in clauses (i)
through (iv) above.

Section 3.19

Future Registration Statements. Until the one year anniversary of the date
hereof, the Company will not, directly or indirectly, (i) file any registration
statement with the Commission other than the Pubco Registration Statement (as
defined in Section 5.03(m)) nor (ii) register any securities with the Commission
for sale or resale other than the Pubco Shares (as defined in Section 5.03(m)).

Section 3.20

Legal Opinion.  On or before the earlier of (i) 7 calendar days following the
date hereof and (ii) the Second Closing, the Purchasers shall have received a
legal opinion from counsel to the Company in form attached hereto as Exhibit E.





17




--------------------------------------------------------------------------------

ARTICLE IV.

PIGGY-BACK REGISTRATION RIGHTS

Section 4.01

Registration Rights

.  So long as a Purchaser beneficially owns any of the Securities, the Company
shall notify the Purchasers in writing at least twenty (20) days prior the
filing of any registration statement under the Securities Act in connection with
a public offering of shares of the Company’s common stock (including, but not
limited to, registration statements relating to secondary offerings of
securities of the Company but excluding any registration statements (i) on Form
S-4 or S-8 (or any successor or substantially similar form), or of any employee
stock option, stock purchase or compensation plan or of securities issued or
issuable pursuant to any such plan, or a dividend reinvestment plan, (ii)
otherwise relating to any employee, benefit plan or corporate reorganization or
other transactions covered by Rule 145 promulgated under the Securities Act, or
(iii) on any registration form which does not permit secondary sales or does not
include substantially the same information as would be required to be included
in a registration statement covering the resale of the Conversion Shares) and
will afford the Purchasers an opportunity to include in such registration
statement all or part of the Conversion Shares held by the Purchasers or
issuable to the Purchasers upon conversion of the then outstanding Series A
Shares (together, the “Registrable Securities”). In the event a Purchaser
desires to include in any such registration statement all or any Registrable
Securities, such Purchaser shall within ten (10) days after the above-described
notice from the Company, so notify the Company in writing, including the number
of such Registrable Securities the Purchaser wishes to include in such
registration statement. If a Purchaser decides not to include all of its
Registrable Securities in any registration statement thereafter filed by the
Company, such Purchaser shall nevertheless continue to have the right to include
any Registrable Securities in any subsequent registration statement or
registration statements as may be filed by the Company with respect to the
offering of the securities, all upon the terms and conditions set forth herein.

Section 4.02

Obligations of the Company

.  

(a)

In connection with its obligation under this Article IV, the Company will (i)
furnish to the Purchasers without charge, at least one copy of any effective
registration statement filed pursuant to Section 4.01 and any post-effective
amendments thereto, including financial statements and schedules, and, if any
Purchaser so requests in writing, all documents incorporated therein by
reference and all exhibits (including those incorporated by reference) in the
form filed with the Commission; and (ii) deliver to the Purchasers and the
underwriters, if any, without charge, as many copies of the then effective
prospectus included in such registration statement, as the same may be amended
or supplemented (including such prospectus subject to completion), and any
amendments or supplements thereto as such persons may reasonably request.

(b)

In connection with any registration statement filed pursuant to this Article IV,
the Company shall (i) prepare and file with the Commission such amendments,
including post-effective amendments, to such registration statement and the
prospectus used in connection therewith as may be necessary to keep such
registration statement continuously effective as to the applicable Registrable
Securities and prepare and file with the Commission such additional





18




--------------------------------------------------------------------------------

registration statements in order to register for resale under the Securities Act
all of the Registrable Securities; (ii) cause the related prospectus to be
amended or supplemented by any required prospectus supplement, and as so
supplemented or amended to be filed pursuant to Rule 424; and (iii) respond as
promptly as reasonably possible to any comments received from the Commission
with respect to such registration statement or any amendment thereto.

Section 4.03

Obligations of the Purchaser

.  

(a)

As a condition to the inclusion of its Registrable Securities, the Purchasers
shall furnish to the Company such information regarding the Purchasers and the
distribution proposed by the Purchasers as the Company may request in writing or
as shall be required in connection with any registration, qualification or
compliance referred to in this Agreement.

(b)

The Purchasers hereby covenant with the Company not to make any sale of the
Registrable Securities pursuant to a registration statement described in this
Article IV without effectively causing the prospectus delivery requirements
under the Securities Act to be satisfied.

(c)

The Purchasers shall not take any action with respect to any distribution deemed
to be made pursuant to such registration statement, which would constitute a
violation of Regulation M under the Exchange Act, or any other applicable rule,
regulation or law.

(d)

Anything to the contrary contained in this Agreement notwithstanding, the
Purchasers shall have no rights pursuant to this Article IV at such time as all
of the Registrable Securities that may be sold without the requirement to be in
compliance with Rule 144(c)(1) and otherwise without restriction or limitation
pursuant to Rule 144.

ARTICLE V.

CONDITIONS

Section 5.01

Conditions Precedent to the Obligation of the Company to Close and to Sell the
Series A Shares

Section 5.2

.  The obligation hereunder of the Company to close and issue and sell the
Series A Shares to the Purchasers at any Closing is subject to the satisfaction
or waiver, at or before such Closing of the conditions set forth below. These
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion.

(a)

Accuracy of the Purchasers’ Representations and Warranties. The representations
and warranties of each Purchaser shall be true and correct in all material
respects (except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of the date when made and as of the applicable Closing Date, as
though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects (except for those representations and warranties that are
qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of such date.

(b)

Performance by the Purchasers. Each Purchaser shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions





19




--------------------------------------------------------------------------------

required by this Agreement to be performed, satisfied or complied with by the
Purchasers at or prior to the applicable Closing Date.

(c)

No Injunction.  No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

(d)

Delivery of Purchase Price.  The Purchase Price for the Securities shall have
been delivered to the Company on the applicable Closing Date.

(e)

Delivery of Transaction Documents.  The Transaction Documents shall have been
duly executed and delivered by the Purchasers to the Company.

Section 5.02

Conditions Precedent to the Obligation of the Purchasers to Close and to
Purchase the Series A Shares at the First Closing

.  The obligation hereunder of the Purchasers to purchase the Series A Shares
and consummate the transactions contemplated by this Agreement at the First
Closing is subject to the satisfaction or waiver, at or before the First
Closing, of each of the conditions set forth below.  These conditions are for
the Purchasers’ sole benefit and may be waived by the Purchasers at any time in
their sole discretion.

(a)

Accuracy of the Company’s Representations and Warranties.  Each of the
representations and warranties of the Company in this Agreement and the other
Transaction Documents shall be true and correct in all material respects (except
for those representations and warranties that are qualified by materiality or
Material Adverse Effect, which shall be true and correct in all respects) as of
the date when made and as of the First Closing Date as though made at that time,
except for representations and warranties that are expressly made as of a
particular date, which shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of such date.

(b)

Performance by the Company.  The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the First Closing Date.

(c)

No Suspension, Etc.  Trading in the Company’s Common Stock shall not have been
suspended by the Commission or the Company’s principal Trading Market (except
for any suspension of trading of limited duration agreed to by the Company,
which suspension shall be terminated prior to or with the First Closing), and,
at any time prior to the First Closing Date, trading in securities generally as
reported by Bloomberg Financial Markets (“Bloomberg”) shall not have been
suspended or limited, or minimum prices shall not have been established on
securities whose trades are reported by Bloomberg, or on the New York Stock
Exchange, nor shall a banking moratorium have been declared either by the United
States or New York State authorities, nor shall there have occurred any material
adverse change in any financial market which, in each case, in the judgment of
the Purchasers, makes it impracticable or inadvisable to purchase the Series A
Shares. For purposes of this Agreement, “Trading Market” means the





20




--------------------------------------------------------------------------------

following markets or exchanges on which the Common Stock is listed or quoted for
trading: the NYSE Amex Equities, the Nasdaq Capital Market, the Nasdaq Global
Market, the Nasdaq Global Select Market, the New York Stock Exchange, the OTC
Bulletin Board or the Pink Sheets.

(d)

No Injunction.  No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

(e)

No Proceedings or Litigation.  No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any Subsidiary, or any of the officers, directors or affiliates
of the Company or any Subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.

(f)

Certificate of Designation of Rights and Preferences.  The Certificate of
Designation in the form of Exhibit B attached hereto shall have been filed with
the Secretary of State of Nevada.

(g)

Series A Share Certificates.  The Company shall have delivered to the Purchasers
certificates representing the Series A Shares being acquired by the Purchasers
at the First Closing (in such denominations as the Purchasers may request).

(h)

Resolutions.  The Board of Directors shall have adopted resolutions consistent
with Section 2.01(b) hereof in a form reasonably acceptable to the Purchasers
(the “Resolutions”).

(i)

Secretary’s Certificate.  The Company shall have delivered to the Purchasers a
secretary’s certificate, dated as of the First Closing Date, as to (i) the
Resolutions adopted by the Board of Directors approving the transactions
contemplated hereby, (ii) the Articles, (iii) the Bylaws, (iv) a certified copy
of the Certificate of Designation, each as in effect at the First Closing, and
(v) the authority and incumbency of the officers of the Company executing the
Transaction Documents and any other documents required to be executed or
delivered in connection therewith.

(j)

Officer’s Certificate.  The Company shall have delivered to the Purchasers a
certificate signed by an executive officer on behalf of the Company, dated as of
the First Closing Date, confirming the accuracy of the Company’s
representations, warranties and covenants as of the First Closing Date and
confirming the compliance by the Company with the conditions precedent set forth
in this Section 5.02 as of the First Closing Date (provided that, with respect
to the matters in paragraphs (d) and (e) of this Section 5.02, such confirmation
shall be based on the knowledge of the executive officer after due inquiry).

(k)

Material Adverse Effect.  No Material Adverse Effect shall have occurred at or
before the First Closing Date.





21




--------------------------------------------------------------------------------

(l)

Transfer Agent Instructions.  The Irrevocable Transfer Agent Instructions, in
the form of Exhibit D attached hereto, shall have been delivered to the
Company’s transfer agent with respect to the Conversions Shares issuable upon
the conversion of the Series A Shares to be issued at the First Closing.

(m)

No Indebtedness. The Company shall not have any outstanding indebtedness for
borrowed money other than existing capital lease obligations and trade payables
entered into in the ordinary course of business and consistent with past
practice.

Section 5.03

Conditions Precedent to the Obligation of the Purchasers to Close and to
Purchase the Series A Shares at the Second Closing

.  The obligation hereunder of the Purchasers to purchase the Series A Shares
and consummate the transactions contemplated by this Agreement at the Second
Closing is subject to the satisfaction or waiver, at or before the Second
Closing, of each of the conditions set forth below.  These conditions are for
the Purchasers’ sole benefit and may be waived by the Purchasers at any time in
their sole discretion.

(a)

Accuracy of the Company’s Representations and Warranties.  Each of the
representations and warranties of the Company in this Agreement and the other
Transaction Documents shall be true and correct in all material respects (except
for those representations and warranties that are qualified by materiality or
Material Adverse Effect, which shall be true and correct in all respects) as of
the date when made and as of the Second Closing Date as though made at that
time, except for representations and warranties that are expressly made as of a
particular date, which shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of such date.

(b)

Performance by the Company.  The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Second Closing Date.

(c)

No Suspension, Etc.  Trading in the Company’s Common Stock shall not have been
suspended by the Commission or the Company’s principal Trading Market (except
for any suspension of trading of limited duration agreed to by the Company,
which suspension shall be terminated prior to or with the Second Closing), and,
at any time prior to the Second Closing Date, trading in securities generally as
reported by Bloomberg shall not have been suspended or limited, or minimum
prices shall not have been established on securities whose trades are reported
by Bloomberg, or on the New York Stock Exchange, nor shall a banking moratorium
have been declared either by the United States or New York State authorities,
nor shall there have occurred any material adverse change in any financial
market which, in each case, in the judgment of the Purchasers, makes it
impracticable or inadvisable to purchase the Series A Shares.

(d)

No Injunction.  No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.





22




--------------------------------------------------------------------------------

(e)

No Proceedings or Litigation.  No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any Subsidiary, or any of the officers, directors or affiliates
of the Company or any Subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.

(f)

Series A Share Certificates.  The Company shall have delivered to the Purchasers
certificates representing the Series A Shares being acquired by the Purchasers
at the Second Closing (in such denominations as the Purchasers may request).

(g)

Resolutions.  The Board of Directors shall have adopted Resolutions consistent
with Section 2.01(b) hereof in a form reasonably acceptable to the Purchasers.

(h)

Secretary’s Certificate.  The Company shall have delivered to the Purchasers a
secretary’s certificate, dated as of the Second Closing Date, as to (i) the
Resolutions adopted by the Board of Directors approving the transactions
contemplated hereby, (ii) the Articles, (iii) the Bylaws, (iv) a certified copy
of the Certificate of Designation, each as in effect at the Second Closing, and
(v) the authority and incumbency of the officers of the Company executing the
Transaction Documents and any other documents required to be executed or
delivered in connection therewith.

(i)

Officer’s Certificate.  The Company shall have delivered to the Purchasers a
certificate signed by an executive officer on behalf of the Company, dated as of
the Second Closing Date, confirming the accuracy of the Company’s
representations, warranties and covenants as of the Second Closing Date and
confirming the compliance by the Company with the conditions precedent set forth
in this Section 5.03 as of the Second Closing Date (provided that, with respect
to the matters in paragraphs (d) and (e) of this Section 5.03, such confirmation
shall be based on the knowledge of the executive officer after due inquiry).

(j)

Material Adverse Effect.  No Material Adverse Effect shall have occurred at or
before the Second Closing Date.

(k)

Transfer Agent Instructions.  The Irrevocable Transfer Agent Instructions, in
the form of Exhibit D attached hereto, shall have been delivered to the
Company’s transfer agent with respect to the Conversions Shares issuable upon
the conversion of the Series A Shares to be issued at the Second Closing.

(l)

No Indebtedness. The Company shall not have any outstanding indebtedness for
borrowed money other than existing capital lease obligations and trade payables
entered into in the ordinary course of business and consistent with past
practice.

(m)

Filing of Registration Statement. The Company shall have filed a registration
statement on Form S-1 with the Commission ( the “Pubco Registration Statement”),
together with all applicable exhibits, registering the resale of an aggregate
1,706,400 shares of Common Stock (the “Pubco Shares”) pursuant to that certain
Registration Rights Agreement, of even date herewith, between the Company and
the shareholders party thereto, which Pubco





23




--------------------------------------------------------------------------------

Registration Statement shall be in material compliance with all applicable rules
and regulations of the Securities Act.

Section 5.04

Conditions Precedent to the Obligation of the Purchasers to Close and to
Purchase the Series A Shares at the Third Closing

.  The obligation hereunder of the Purchasers to purchase the Series A Shares
and consummate the transactions contemplated by this Agreement at the Third
Closing is subject to the satisfaction or waiver, at or before the Third
Closing, of each of the conditions set forth below.  These conditions are for
the Purchasers’ sole benefit and may be waived by the Purchasers at any time in
their sole discretion.

(a)

Accuracy of the Company’s Representations and Warranties.  Each of the
representations and warranties of the Company in this Agreement and the other
Transaction Documents shall be true and correct in all material respects (except
for those representations and warranties that are qualified by materiality or
Material Adverse Effect, which shall be true and correct in all respects) as of
the date when made and as of the Third Closing Date as though made at that time,
except for representations and warranties that are expressly made as of a
particular date, which shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of such date.

(b)

Performance by the Company.  The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Third Closing Date.

(c)

No Suspension, Etc.  Trading in the Company’s Common Stock shall not have been
suspended by the Commission or the Company’s principal Trading Market (except
for any suspension of trading of limited duration agreed to by the Company,
which suspension shall be terminated prior to or with the Third Closing), and,
at any time prior to the Third Closing Date, trading in securities generally as
reported by Bloomberg shall not have been suspended or limited, or minimum
prices shall not have been established on securities whose trades are reported
by Bloomberg, or on the New York Stock Exchange, nor shall a banking moratorium
have been declared either by the United States or New York State authorities,
nor shall there have occurred any material adverse change in any financial
market which, in each case, in the judgment of the Purchasers, makes it
impracticable or inadvisable to purchase the Series A Shares.

(d)

No Injunction.  No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

(e)

No Proceedings or Litigation.  No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any Subsidiary, or any of the officers, directors or affiliates
of the Company or any Subsidiary seeking to





24




--------------------------------------------------------------------------------

restrain, prevent or change the transactions contemplated by this Agreement, or
seeking damages in connection with such transactions.

(f)

Series A Share Certificates.  The Company shall have delivered to the Purchasers
certificates representing the Series A Shares being acquired by the Purchasers
at the Third Closing (in such denominations as the Purchasers may request).

(g)

Resolutions.  The Board of Directors shall have adopted Resolutions consistent
with Section 2.01(b) hereof in a form reasonably acceptable to the Purchasers.

(h)

Secretary’s Certificate.  The Company shall have delivered to the Purchasers a
secretary’s certificate, dated as of the Third Closing Date, as to (i) the
Resolutions adopted by the Board of Directors approving the transactions
contemplated hereby, (ii) the Articles, (iii) the Bylaws, (iv) a certified copy
of the Certificate of Designation, each as in effect at the Third Closing, and
(v) the authority and incumbency of the officers of the Company executing the
Transaction Documents and any other documents required to be executed or
delivered in connection therewith.

(i)

Officer’s Certificate.  The Company shall have delivered to the Purchasers a
certificate signed by an executive officer on behalf of the Company, dated as of
the Third Closing Date, confirming the accuracy of the Company’s
representations, warranties and covenants as of the Third Closing Date and
confirming the compliance by the Company with the conditions precedent set forth
in this Section 5.04 as of the Third Closing Date (provided that, with respect
to the matters in paragraphs (d) and (e) of this Section 5.04, such confirmation
shall be based on the knowledge of the executive officer after due inquiry).

(j)

Material Adverse Effect.  No Material Adverse Effect shall have occurred at or
before the Third Closing Date.

(k)

Transfer Agent Instructions.  The Irrevocable Transfer Agent Instructions, in
the form of Exhibit D attached hereto, shall have been delivered to the
Company’s transfer agent with respect to the Conversions Shares issuable upon
the conversion of the Series A Shares to be issued at the Third Closing.

(l)

No Indebtedness. The Company shall not have any outstanding indebtedness for
borrowed money other than existing capital lease obligations and trade payables
entered into in the ordinary course of business and consistent with past
practice.

(m)

Effectiveness of Registration Statement. The Pubco Registration Statement shall
have been declared effective by the Commission and the selling shareholders
listed in such Pubco Registration Statement shall be permitted to use the
prospectus therein to resell the  Pubco Shares without restriction or
limitation.





25




--------------------------------------------------------------------------------

ARTICLE VI.

CERTIFICATE LEGEND

Section 6.01

Legend.  Each certificate representing the Securities shall be stamped or
otherwise imprinted with a legend substantially in the following form (in
addition to any legend required by applicable state securities or “blue sky”
laws):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR EVOLUTION RESOURCES, INC. SHALL HAVE RECEIVED AN
OPINION OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT
AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.

The Company agrees to issue or reissue certificates representing any of the
Conversion Shares, without the legend set forth above if at such time, prior to
making any transfer of any such Conversion Shares, such holder thereof shall
give written notice to the Company describing the manner and terms of such
transfer and removal as the Company may reasonably request, and provided the
conditions set forth in this paragraph shall have been met.  Such proposed
transfer and removal will not be effected until: (i) the Company has received an
opinion of counsel reasonably satisfactory to the Company, to the effect that
the registration of the Conversion Shares under the Securities Act is not
required in connection with such proposed transfer, (ii) a registration
statement under the Securities Act covering such proposed disposition has been
filed by the Company with the Commission and has become effective under the
Securities Act, (iii) the Company has received other evidence reasonably
satisfactory to the Company that such registration and qualification under the
Securities Act and state securities laws are not required, or (iv) the holder
provides the Company with reasonable assurances that such security can be sold
pursuant to Rule 144 under the Securities Act. The Company will respond to any
such notice from a holder within three (3) business days.  In the case of any
proposed transfer under this Section 6.01, the Company shall comply with all
applicable state securities or “blue sky” laws. The restrictions on transfer
contained in this Section 6.01 shall be in addition to, and not by way of
limitation of, any other restrictions on transfer contained in any other section
of this Agreement.  Whenever a certificate representing the Conversion Shares is
required to be issued to a Purchaser without a legend, in lieu of delivering
physical certificates representing the Conversion Shares, provided the Company’s
transfer agent is participating in the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer program, the Company shall use its best efforts to
cause its transfer agent to electronically transmit the Conversion Shares to a
Purchaser by crediting the account of such Purchaser’s Prime Broker with DTC
through its Deposit Withdrawal Agent Commission (“DWAC”) system (to the extent
not inconsistent with any provisions of this Agreement).





26




--------------------------------------------------------------------------------

ARTICLE VII.

INDEMNIFICATION

Section 7.01

General Indemnity

.  The Company agrees to indemnify and hold harmless the Purchasers (and their
respective directors, officers, managers, partners, members, shareholders,
affiliates, agents, successors and assigns) from and against any and all losses,
liabilities, deficiencies, costs, damages and expenses (including, without
limitation, reasonable attorneys’ fees, charges and disbursements) incurred by
the Purchasers as a result of any inaccuracy in or breach of the
representations, warranties or covenants made by the Company herein.  Each
Purchaser severally but not jointly agrees to indemnify and hold harmless the
Company and its directors, officers, affiliates, agents, successors and assigns
from and against any and all losses, liabilities, deficiencies, costs, damages
and expenses (including, without limitation, reasonable attorneys’ fees, charges
and disbursements) incurred by the Company as result of any inaccuracy in or
breach of the representations, warranties or covenants made by such Purchaser
herein. The maximum aggregate liability of each Purchaser pursuant to its
indemnification obligations under this Article VII shall not exceed the portion
of the Purchase Price paid by such Purchaser hereunder.

Section 7.02

Indemnification Procedure

.  Any party entitled to indemnification under this Article VII (an “indemnified
party”) will give written notice to the indemnifying party of any matter giving
rise to a claim for indemnification; provided, that the failure of any party
entitled to indemnification hereunder to give notice as provided herein shall
not relieve the indemnifying party of its obligations under this Article VII
except to the extent that the indemnifying party is actually prejudiced by such
failure to give notice.  In case any such action, proceeding or claim is brought
against an indemnified party in respect of which indemnification is sought
hereunder, the indemnifying party shall be entitled to participate in and,
unless in the reasonable judgment of the indemnifying party a conflict of
interest between it and the indemnified party exists with respect to such
action, proceeding or claim (in which case the indemnifying party shall be
responsible for the reasonable fees and expenses of one separate counsel for the
indemnified parties), to assume the defense thereof with counsel reasonably
satisfactory to the indemnified party.  In the event that the indemnifying party
advises an indemnified party that it will not contest such a claim for
indemnification hereunder, or fails, within thirty (30) days of receipt of any
indemnification notice to notify, in writing, such person of its election to
defend, settle or compromise, at its sole cost and expense, any action,
proceeding or claim (or discontinues its defense at any time after it commences
such defense), then the indemnified party may, at its option, defend, settle or
otherwise compromise or pay such action or claim.  In any event, unless and
until the indemnifying party elects in writing to assume and does so assume the
defense of any such claim, proceeding or action, the indemnified party’s costs
and expenses arising out of the defense, settlement or compromise of any such
action, claim or proceeding shall be losses subject to indemnification
hereunder.  The indemnified party shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the indemnified party which relates to such
action or claim.  The indemnifying party shall keep the indemnified party fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto.  If the indemnifying party elects to defend
any such action or claim, then the indemnified party shall be entitled to





27




--------------------------------------------------------------------------------

participate in such defense with counsel of its choice at its sole cost and
expense.  The indemnifying party shall not be liable for any settlement of any
action, claim or proceeding effected without its prior written consent.
 Notwithstanding anything in this Article VII to the contrary, the indemnifying
party shall not, without the indemnified party’s prior written consent, settle
or compromise any claim or consent to entry of any judgment in respect thereof
which imposes any future obligation on the indemnified party or which does not
include, as an unconditional term thereof, the giving by the claimant or the
plaintiff to the indemnified party of a release from all liability in respect of
such claim.  The indemnification obligations to defend the indemnified party
required by this Article VII shall be made by periodic payments of the amount
thereof during the course of investigation or defense, as and when bills are
received or expense, loss, damage or liability is incurred, so long as the
indemnified party shall refund such moneys if it is ultimately determined by a
court of competent jurisdiction that such party was not entitled to
indemnification.  The indemnity agreements contained herein shall be in addition
to (a) any cause of action or similar rights of the indemnified party against
the indemnifying party or others, and (b) any liabilities the indemnifying party
may be subject to pursuant to the law.  No indemnifying party will be liable to
the indemnified party under this Agreement to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to the indemnified
party’s breach of any of the representations, warranties or covenants made by
such party in this Agreement or in the other Transaction Documents.

ARTICLE VIII.

MISCELLANEOUS

Section 8.01

Fees and Expenses

.  Each party shall pay the fees and expenses of its advisors, counsel,
accountants and other experts, if any, and all other expenses, incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement; provided, however, that the Company shall pay all
actual and reasonable attorneys’ fees and expenses (including disbursements and
out-of-pocket expenses) incurred by the Purchasers in connection with (i) the
preparation, negotiation, execution and delivery of the Transaction Documents
and the transactions contemplated thereunder, including disbursements and
out-of-pocket expenses and (ii) any amendments, modifications or waivers of this
Agreement or any of the other Transaction Documents.  In addition, the Company
shall pay all reasonable fees and expenses incurred by the Purchasers in
connection with the enforcement of this Agreement or any of the other
Transaction Documents, including, without limitation, all reasonable attorneys’
fees and expenses.

Section 8.02

Specific Performance; Consent to Jurisdiction; Venue.

(a)

The Company and the Purchasers acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or the
other Transaction Documents were not performed in accordance with their specific
terms or were otherwise breached.  It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent or cure breaches of
the provisions of this Agreement or the other Transaction Documents and to
enforce specifically the terms and provisions hereof or thereof, this being in
addition to any other remedy to which any of them may be entitled by law or
equity.





28




--------------------------------------------------------------------------------

(b)

The parties agree that venue for any dispute arising under this Agreement will
lie exclusively in the state or federal courts located in New York County, New
York, and the parties irrevocably waive any right to raise forum non conveniens
or any other argument that New York is not the proper venue.  The parties
irrevocably consent to personal jurisdiction in the state and federal courts of
the state of New York.  The Company and each Purchaser consent to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address in effect for notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof.  Nothing in this Section 8.02 shall affect or limit any right to
serve process in any other manner permitted by law.

Section 8.03

Entire Agreement; Amendment

.  This Agreement and the Transaction Documents contain the entire understanding
and agreement of the parties with respect to the matters covered hereby and,
except as specifically set forth herein or in the Transaction Documents, neither
the Company nor any of the Purchasers makes any representations, warranty,
covenant or undertaking with respect to such matters and they supersede all
prior understandings and agreements with respect to said subject matter, all of
which are merged herein.  No provision of this Agreement may be waived or
amended other than by a written instrument signed by the Company and the holders
of at least a majority of the Series A Shares then outstanding.  No such
amendment shall be effective to the extent that it applies to less than all of
the holders of the Series A Shares then outstanding.  No consideration shall be
offered or paid to any person to amend or consent to a waiver or modification of
any provision of any of the Transaction Documents unless the same consideration
is also offered to all of the parties to the Transaction Documents or holders of
Series A Shares, as the case may be.

Section 8.04

Notices

Section 8.5

.  Any notice, demand, request, waiver or other communication required or
permitted to be given hereunder shall be in writing and shall be effective (a)
upon hand delivery by telecopy or facsimile at the address or number designated
below (if delivered on a business day during normal business hours where such
notice is to be received), or the first business day following such delivery (if
delivered other than on a business day during normal business hours where such
notice is to be received) or (b) on the second business day following the date
of mailing by express courier service, fully prepaid, addressed to such address,
or upon actual receipt of such mailing, whichever shall first occur.  The
addresses for such communications shall be:

If to the Company:

Evolution Resources, Inc.

143 Yazoo Avenue
Clarksdale, Mississippi 38614
Attention: Dennis McLaughlin

Tel. No.: (662) 655-1077

Fax No.: [                                 ]

with copies (which copies

shall not constitute notice

to the Company) to:

Quick Law Group PC

900 West Pearl Street, Suite 300

Boulder, CO 80302

Attention: Jeff Quick

Tel. No.: (720) 259-3393

Fax No. (303) 845-7315





29




--------------------------------------------------------------------------------





 

 

and

 

 

 

If to any Purchaser:

At the address of such Purchaser set forth on Exhibit A to this Agreement, with
copies to Purchaser’s counsel as set forth on Exhibit A or as specified in
writing by such Purchaser with copies to:

 

Haynes and Boone, LLP

1221 Avenue of the Americas
26th Floor
New York, New York 10020-1007
Attention: Rick Werner
Tel No.: (212) 659-7300
Fax No.: (212) 918-8989




Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.

Section 8.05

Waivers

.  No waiver by either party of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.  No consideration shall be offered or paid to any Purchaser to
amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration is also offered to all of
the parties to the Transaction Documents. This provision constitutes a separate
right granted to each Purchaser by the Company and shall not in any way be
construed as the Purchasers acting in concert or as a group with respect to the
purchase, disposition or voting of Securities or otherwise.

Section 8.06

Headings

.  The article, section and subsection headings in this Agreement are for
convenience only and shall not constitute a part of this Agreement for any other
purpose and shall not be deemed to limit or affect any of the provisions hereof.

Section 8.07

Successors and Assigns

.  This Agreement shall be binding upon and inure to the benefit of the parties
and their successors and assigns.  After the Closing, the assignment by a party
to this Agreement of any rights hereunder shall not affect the obligations of
such party under this Agreement.  Subject to Section 6.01 hereof, the Purchasers
may assign the Securities and their rights under this Agreement and the other
Transaction Documents and any other rights hereto and thereto without the
consent of the Company.

Section 8.08

No Third Party Beneficiaries

.  This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns and is not for the benefit of, nor
may any provision hereof be enforced by, any other person.





30




--------------------------------------------------------------------------------

Section 8.09

Governing Law

.  This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York, without giving effect to any of the
conflicts of law principles which would result in the application of the
substantive law of another jurisdiction.  This Agreement shall not be
interpreted or construed with any presumption against the party causing this
Agreement to be drafted.

Section 8.10

Survival

.  The representations and warranties of the Company and the Purchasers shall
survive the execution and delivery hereof and each Closing until the second
anniversary of such Closing Date, except the agreements and covenants set forth
in Articles I, III, IV, VI, VII and VIII of this Agreement shall survive the
execution and delivery hereof and the applicable Closing hereunder.

Section 8.11

Counterparts

.  This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument and shall become
effective when counterparts have been signed by each party and delivered to the
other parties hereto, it being understood that all parties need not sign the
same counterpart.

Section 8.12

Publicity

.  The Company agrees that it will not disclose, and will not include in any
public announcement, the names of the Purchasers without the consent of the
Purchasers, which consent shall not be unreasonably withheld or delayed, or
unless and until such disclosure is required by law, rule or applicable
regulation, including without limitation any disclosure pursuant to a
registration statement, and then only to the extent of such requirement.

Section 8.13

Severability

.  The provisions of this Agreement are severable and, in the event that any
court of competent jurisdiction shall determine that any one or more of the
provisions or part of the provisions contained in this Agreement shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
or part of a provision of this Agreement and this Agreement shall be reformed
and construed as if such invalid or illegal or unenforceable provision, or part
of such provision, had never been contained herein, so that such provisions
would be valid, legal and enforceable to the maximum extent possible.

Section 8.14

Further Assurances

.  From and after the date of this Agreement, upon the request of the Purchasers
or the Company, the Company and the Purchasers shall execute and deliver such
instruments, documents and other writings as may be reasonably necessary or
desirable to confirm and carry out and to effectuate fully the intent and
purposes of this Agreement and the other Transaction Documents.

[SIGNATURE PAGE FOLLOWS]





31




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed by their respective authorized officers as of the date first
above written.




EVOLUTION RESOURCES, INC.

By:

 

Name:
Title:




PURCHASER:

HARBORVIEW MASTER FUND, L.P.




By: Harborview Advisors, LLC,

       Its General Partner

By:

 

Name:
Title:











32




--------------------------------------------------------------------------------

EXHIBIT A

LIST OF PURCHASERS







Names and Addresses

Investment Amount

/ Number of
Series A Shares Purchased at First Closing

Investment Amount

/ Number of
Series A Shares Purchased at Second Closing

Investment Amount

/ Number of
Series A Shares Purchased at Third Closing

Harborview Master Fund, L.P.

$120,000 / 12,000

$55,000 / 5,500

$50,000 / 5,000














--------------------------------------------------------------------------------

EXHIBIT B

CERTIFICATE OF DESIGNATION














--------------------------------------------------------------------------------

EXHIBIT C

DRAFT SUPER 8-K





2




--------------------------------------------------------------------------------

EXHIBIT D

IRREVOCABLE TRANSFER AGENT INSTRUCTIONS























--------------------------------------------------------------------------------

EXHIBIT E

FORM OF LEGAL OPINION











2


